Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the compression sleeve" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the calf” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the compression zone" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this is considered equivalent to the “compression zone”.


Claims 17-20, 22, 24-26 and 28-29 are rejected as being dependent on rejected claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0000251 A1 (Hu et al., hereinafter referred to as Hu).
In regards to Claim 16, Hu discloses a compression for application circumferentially around a human limb to exert therapeutic pressure on the limb (Paragraph 0052, high-pressure shape memory garments and accessories), the compression sleeve comprising:
a compression section comprising a fabric (Paragraph 0052, the high-pressure garments and accessories made of the shape memory fibers, after being heated, can shrink to a shape with a very small size. The pressure garments and accessories can fit well for the wearer and exert suitable pressure on the skin);

wherein the glass transition temperature of the viscoelastic strands is between 15 degrees C and 55 degrees C (Paragraph 0073, the thermal transition temperature of the shape memory fiber was a glass transition temperature at 55 degrees C), as determined by the position of the peak maximum of a graph of tan sigma over temperature, where sigma is the phase lag between elongation curve and force curve in a dynamic mechanical analysis run at an elongation frequency of 1 Hz, an amplitude of 75 micrometers and at a heat rate of 3 degrees Celsius/minute (Glass transition temperature is an inherent property of the material. The shape memory fiber has a glass transition temperature at 55 degrees C). 
Examiner notes that although there is no explicit mention of the glass transition temperature as determined by the position of the peak maximum of a graph of tan sigma over temperature, where sigma is the phase lag between elongation curve and force curve in a dynamic mechanical analysis run at an elongation frequency of 1 Hz, an amplitude of 75 micrometers and at a heat rate of 3 degrees Celsius/minute; burden is on applicant to prove otherwise since the examiner does not have access to laboratory equipment.  The U.S. Patent Office is not equipped to test prior art materials for properties under specific parameters. Because the prior art teaches the glass transition temperature of the viscoelastic strands within the instant range, the burden is properly shifted to applicant to show that it does not meet the glass transition temperature according to the conditions set forth in instant claim 16. Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product."  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255 (CCPA 1977)).
In regards to Claim 17, Hu discloses the invention as claimed above.
Hu further discloses wherein the viscoelastic strands are arranged such as to provide the fabric with viscoelastic properties in a circumferential direction when the sleeve is in use (Paragraph 0021, the high-pressure garment may be any one from the group consisting of: pressure socks, stocking, and legging. Paragraph 0053, selectively adjustable pressure can be exerted on the skin of wearer).
In regards to Claim 18, Hu discloses the invention as claimed above.
Hu further discloses a compression sleeve further comprising non-viscoelastic strands (Paragraph 0076, a pressure stocking was knitted from the prefixed shape memory fibers and nylon yarns).
In regards to Claim 20, Hu discloses the invention as claimed above.
Hu further discloses wherein the fabric is a knitted or a woven or a non-woven fabric (Paragraph 0076, a pressure stocking was knitted from the prefixed shape memory fibers and nylon yarns).
In regards to Claim 21, Hu discloses the invention as claimed above.
Hu further discloses wherein the compression section is arranged such as to exert therapeutic compression on the calf (Paragraph 0021, the high-pressure garment may be any one from the beginning group consisting of: pressure socks, stocking, and legging).
In regards to Claim 24, Hu discloses the invention as claimed above.
Hu further discloses wherein the viscoelastic strands comprise polyurethane (Paragraph 0061, the shape memory polyurethanes are processed to produce shape memory fibers. Paragraph 0076, a pressure stocking was knitted from the prefixed shape memory fibers and nylon yarns), polyuria, polyether, polyester, poly(meth)acrylate, polyolefin, or polyvinyl chloride.
In regards to Claim 25, Hu discloses the invention as claimed above.
Hu further discloses wherein the viscoelastic strands are adapted for providing the fabric with viscoelastic properties at temperatures of between 15 degrees C and 55 degrees C (Paragraph 0018, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000251 A1 (Hu) in view of US 3,575,782 (Hansen).
In regards to Claim 19, Hu discloses the invention as claimed above.
Hu does not further disclose:
wherein two viscoelastic strands and one non-viscoelastic strand are arranged parallel to each other, and such that the one non-viscoelastic strand is arranged between the two viscoelastic strands and adjacent to each of the viscoelastic strands.
Hansen teaches an analogous fabric (Col 1, Lines 33-44, the present invention involves the formation of a shirred or puckered fabric-like web or sheet material. It may be stretched sufficiently to overcome all puckering by simple hand pulling, and will then retract to its initial length and appearance upon release of tension), further teaching two viscoelastic strands 10 (elastic yarns 10) and one non-viscoelastic strand 15,17 (thin non-woven fibrous webs 15 and 17) are arranged parallel to each other, and such that the one non-viscoelastic strand 15,17 is arranged between the two viscoelastic strands and adjacent to each of the viscoelastic strands (Col 4, Lines 36-47, Claim 1, a series of spaced elastic yarns between coextensive thin webs of which at least one is a non-woven porous fibrous web) for the purpose of being able to be stretched sufficiently to overcome all puckering by simple hand pulling, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fabric, as disclosed by Hu, to arrange two viscoelastic strands and one non-viscoelastic strands to be parallel to each other, as taught by Hansen, in order to have a fabric compatible with a knee or ankle bandage which may be placed under minimum holding tension at the extremities and under much greater tension along the sprained or otherwise injured central section of the affected member. The bandage remains under tension and firmly in place, yet does not adhere to the skin and is easily removed by stripping when desired (Hansen, Col 1, Lines 45-58).
In regards to Claim 27, Hu discloses the invention as claimed above.
Hu does not further disclose:
wherein the density of parallel viscoelastic strands is between 1.5 and 40.0 strands per cm.
Hansen teaches an analogous fabric (Col 1, Lines 33-44, the present invention involves the formation of a shirred or puckered fabric-like web or sheet material. It may be stretched sufficiently to overcome all puckering by simple hand pulling, and will then retract to its initial length and appearance upon release of tension), further teaching analogous viscoelastic strands 10 (elastic yarns 10) have a density between 1.5 and 40.0 strands per cm (Col 2, Lines 29-31, yarns 10 are spaced six yarns per inch of width. Six yarns per inch is equivalent to 2.36 yarns per cm) for the purpose of creating a fabric being able to be stretched sufficiently to overcome all puckering by simple hand pulling, and then being capable of fully retracting to its initial length and appearance upon release of tension (Col 1, Lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fabric, as disclosed by Hu, to have a density of parallel viscoelastic strands between 1.5 and 40 strands per cm, as taught by Hansen, in order to have a fabric compatible with a knee or ankle .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000251 A1 (Hu) in view of US 9,610,199 B2 (Sesi).
In regards to Claim 22, Hu discloses the invention as claimed above.
Hu does not further disclose:
further comprising a zipper for facilitating removal of the compression sleeve from the limb.
Sesi teaches an analogous device (Title, Compression stocking), further disclosing a zipper 22 (fastening device 22) (Col 4, Lines 25-27, the fastening device is a zipper 22) for facilitating removal of the compression sleeve from the limb (Col 4, Lines 5-9, the fastening device 22 is also adapted to continuously fasten the adjoining edges 20 to and unfasten the adjoining edges 20 from each other and, in turn, continuously close and open the leg portion) for the purpose of enabling a relatively easy donning and doffing of the compression stocking (Col 2, Lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compression sleeve, as disclosed by Hu, to include a zipper, as taught by Sesi, in order enable a relatively easy donning and doffing of the compression stocking (Sesi, Col 2, Lines 13-14) via the opening and closing of a zipper.
In regards to Claim 23, Hu in view of Sesi teaches the invention as claimed above.
Hu in view of Sesi further discloses wherein the zipper 22 (Sesi, fastening device 22) is attached to the compression zone 18 (leg 18) (Sesi, Col 4, Lines 1-2, the fastening device 22 extends substantially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compression sleeve, as disclosed by Hu in view of Sesi, to include a zipper attached to the compression zone, as taught by Sesi, in order enable a relatively easy donning and doffing of the compression stocking (Sesi, Col 2, Lines 13-14) via the opening and closing of a zipper.
Hu in view of Sesi does not further explicitly disclose:
wherein the zipper is attached by sewing or welding or by an adhesive.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zipper, as disclosed by Hu in view of Sesi, to be attached by sewing or welding or by an adhesive, as taught by Sesi, in order to permanently and resiliently attach the zipper to the compression zone such that the fastening device can be continuously opened and closed (Sesi, Col 2, Lines 4-12).
One of ordinary skill in the art would understand that examples of zippers attached by sewing, welding, or by an adhesive can be commonly found in jackets, handbags, pants, and other garments.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000251 A1 (Hu) in view of US 2013/0303957 A1 (Bauerfeind) and US 4,031,352 (Oosterberg).
In regards to Claim 26, Hu discloses the invention as claimed above.
Hu does not further disclose:
further comprising a heating thread, arranged and adapted to heat one or more of the viscoelastic strands.
Bauerfeind teaches an analogous compression sleeve (Abstract, medical devices, in particular body support bandages and orthoses, for the human or animal body having at least one element, which 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu to include a heating agent adjacent to the viscoelastic strands, as taught by Bauerfeind, in order to trigger a shape transition (Bauerfeind, Paragraph 0021) such that a compression is exerted in one of the shapes (Bauerfeind, Paragraph 0025).
Hu in view of Bauerfeind does not further disclose:
a heating thread.
Oosterberg teaches an analogous heated textile (Title, Electric blanket), further teaching a heating thread 2 (heating elements 2) (Abstract, an electric blanket assembly having a blanket whose heating elements are supplied from a lower voltage supply source and a control circuit assembly adapted both to regulate the heating of the blanket) for the purpose of heating the textile, and disconnecting from the supply surface under malfunction conditions (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heating agent, as disclosed by Hu in view of Bauerfeind, to be a heating thread, as taught by Oosterberg, in order to heat the textile via a low voltage supply source (Oosterberg, Abstract).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000251 A1 (Hu) in view of US 2016/0076175 A1 (Rock et al., hereinafter referred to as Rock).
In regards to Claim 28, Hu discloses the invention as claimed above.
Hu does not further disclose:
wherein the linear mass density of the viscoelastic strands is 600 mg/m or less.
Examiner notes that 9000 denier is equal to 1 gram per meter. Therefore, 600 mg/m is equal to 5400 denier.
Rock teaches an analogous compression garment (Title, Compression fabrics with tailored comfort), further teaching analogous viscoelastic strands (elastomeric yarns), wherein the linear mass density of the viscoelastic strands is 600 mg/m or less (Paragraph 0021, elastomeric yarns may comprise from about 20 denier to about 150 denier) for the purpose of optimizing the compression pressures along an area encompassed by the elastomeric yarns (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the viscoelastic strands, as disclosed by Hu, to have a linear mass density of 600 mg/m or less, as taught by Rock, in order to optimize the compression pressures along an area encompassed by the elastomeric yarns (Rock, Paragraph 0021).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000251 A1 (Hu) in view of US 9,610,199 B2 (Sesi) and US 2016/0076175 A1 (Rock).
In regards to Claim 29, Hu discloses the invention as claimed above.
Hu does not further disclose:
wherein the compression section comprises at least a portion of the calf section, further comprising a zipper extending axially when the sleeve is in use, wherein the viscoelastic strands have a linear mass density of 600 mg/m or less.
Sesi teaches an analogous device (Title, Compression stocking), further comprising a calf section 18 (leg portion 18) and a foot section 16 (foot portion 16), wherein the compression section comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compression sleeve, as disclosed by Hu, to include a calf section, a foot section, and a zipper, as taught by Sesi, in order enable a relatively easy donning and doffing of the compression stocking (Sesi, Col 2, Lines 13-14) via the opening and closing of a zipper.
Hu in view of Sesi does not further disclose:
wherein the viscoelastic strands have a linear mass density of 600 mg/m or less.
Examiner notes that 9000 denier is equal to 1 gram per meter. Therefore, 600 mg/m is equal to 5400 denier.
Rock teaches an analogous compression garment (Title, Compression fabrics with tailored comfort), further teaching analogous viscoelastic strands (elastomeric yarns), wherein the linear mass density of the viscoelastic strands is 600 mg/m or less (Paragraph 0021, elastomeric yarns may comprise from about 20 denier to about 150 denier) for the purpose of optimizing the compression pressures along an area encompassed by the elastomeric yarns (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the viscoelastic strands, as disclosed by Hu in view of Sesi, to have a linear mass density of 600 mg/m or less, as taught by Rock, in order to optimize the compression pressures along an area encompassed by the elastomeric yarns (Rock, Paragraph 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        11 May 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786